In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County (Buschmann, J.), entered June 3,1982, which, after a hearing denied plaintiff’s motion to dismiss defendant 7309 Corp.’s affirmative defense of lack of personal jurisdiction. Order affirmed, without costs or disbursements. Accepting Special Term’s resolution of the issue of the witnesses’ credibility, the summons and complaint, which were left with the mother of an officer of defendant 7309 Corp., were not delivered to a person authorized to receive service for the corporation. Even though 7309 Corp. received notice of the action several days later when the papers were redelivered by the mother to her daughter, an officer who was a proper person to receive service, service was ineffective to confer personal jurisdiction under CPLR 311 (McDonald v Ames Supply Co., 27 AD2d 559, affd 22 NY2d 111; cf. Fashion Page v Zurich Ins. Co., 50 NY2d 265). Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.